Citation Nr: 0203500	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  93-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 
1992, for the grant of a 100 percent evaluation for post-
traumatic stress disorder.

2.  Entitlement to service connection for peripheral 
neuropathy as a result of Agent Orange exposure.

3.  Entitlement to service connection for a brain tumor as a 
result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1996 and May 1999 rating 
decisions of the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the March 1996 rating 
decision, the RO granted a 100 percent evaluation for post-
traumatic stress disorder, effective March 9, 1992.  In the 
May 1999 rating decision, the RO denied service connection 
for peripheral neuropathy and a brain tumor as the result of 
Agent Orange exposure.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  The Board notes 
that at the Board hearing, there was discussion that the 
issue of entitlement to an increased evaluation for post-
traumatic stress disorder was on appeal.  The issue related 
to the service-connected post-traumatic stress disorder that 
is on appeal is entitlement to an effective date earlier than 
March 9, 1992, for the award of a 100 percent evaluation for 
post-traumatic stress disorder.  The veteran is at the 
maximum evaluation he can receive for post-traumatic stress 
disorder, and thus a claim for an increased evaluation is 
moot.  Accordingly, the three issues on appeal are listed on 
the title page of this decision.



FINDINGS OF FACT

1.  Following the last final rating decision of record (April 
1990), a claim for an increased evaluation for the post-
traumatic stress disorder was first received on March 9, 
1992.

2.  An October 28, 1991, letter from a VA psychologist 
establishes a factually ascertainable date that an increase 
in post-traumatic stress disorder occurred.  

3.  It is not factually ascertainable from the evidence of 
record that an increase in the service-connected post-
traumatic stress disorder occurred prior to October 28, 1991.

4.  Competent evidence of a nexus between the diagnosis of 
peripheral neuropathy and the veteran's service, to include 
Agent Orange exposure, is not of record.

5.  Competent evidence of a nexus between the diagnosis of a 
meningioma in the brain and the veteran's service, to include 
Agent Orange exposure, is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of October 28, 
1991, for the award of a 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.157(b); 3.400 (2001).

2.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  A meningioma of the brain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, as to the claim for an effective date earlier 
than March 1992 for the grant of a 100 percent evaluation for 
post-traumatic stress disorder, in the March 1996 rating 
decision on appeal, the May 1996, May 1999, and August 2000 
supplemental statements of the case, the RO informed the 
veteran of the evidence necessary to establish a 100 percent 
evaluation for post-traumatic stress disorder prior to March 
9, 1992.  In the supplemental statements of the case, the RO 
included the pertinent regulations that applied to the 
veteran's claim for an earlier effective date.  As to the 
claims for service connection for peripheral neuropathy and a 
brain tumor as being due to Agent Orange exposure, in the May 
1999 rating decision and the June 2000 statement of the case, 
the RO informed the veteran of the evidence necessary to 
establish service connection for peripheral neuropathy and a 
brain tumor as being due to Agent Orange exposure.  In the 
June 2000 statement of the case, the RO included the 
pertinent regulations that applied to the veteran's claims 
for service connection.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, Veterans of Foreign Wars.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
for post-traumatic stress disorder from VA, which records 
have been received by the RO and associated with the claims 
file.  The veteran submitted records of private treatment for 
his claims for service connection for peripheral neuropathy 
and a brain tumor.  He has not alleged that there are any 
additional medical records related to treatment for post-
traumatic stress disorder, peripheral neuropathy, or a brain 
tumor that have not been already associated with the claims 
file.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

A.  Earlier effective date

The veteran has been granted a 100 percent evaluation for 
post-traumatic stress disorder as of March 9, 1992.  He 
asserts that he warrants an effective date earlier than March 
9, 1992, for the assignment of a 100 percent evaluation.

Service connection for major depression with post-traumatic 
stress disorder was granted by means of a December 1986 
rating decision and assigned a 30 percent evaluation, 
effective July 18, 1986.  The veteran appealed the assignment 
of a 30 percent evaluation, and the RO issued a statement of 
the case in March 1987.  The veteran did not perfect an 
appeal.  Thus, the December 1986 rating decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (1986).

Based upon receipt of a February 1988 VA outpatient treatment 
report, which showed a diagnosis of post-traumatic stress 
disorder, the RO evaluated the service-connected disability 
and continued the 30 percent evaluation in April 1988.  The 
veteran did not appeal that decision, and it became final.  
Id.

Based upon receipt of a January 1988 VA hospitalization 
summary report, showing that the veteran had been 
hospitalized for two days with a diagnosis of post-traumatic 
stress disorder, the RO evaluated the service-connected 
disability and continued the 30 percent evaluation in July 
1988.  The veteran did not appeal that decision, and it 
became final.  Id.

The veteran underwent a VA psychiatric evaluation in November 
1988.  In a February 1989 rating decision, the RO granted a 
50 percent evaluation, effective November 28, 1988-the date 
of the VA psychiatric evaluation.  The veteran did not appeal 
that decision, and it became final.  Id.

In June 1990, the veteran submitted a request for an 
increased evaluation for the service-connected post-traumatic 
stress disorder.  

A July 1990 VA psychiatric evaluation report shows that the 
veteran reported that he was unemployed.  He described his 
social life as "terrible" and "a complete failure."  He 
stated that his wife and daughter had attempted suicide and 
that he had attempted suicide three times.  The veteran 
described having the same nightmares as he did when he was in 
Vietnam.  The examiner noted that he veteran's speech was 
very pressured and that the veteran was quite agitated.  He 
stated the veteran was well oriented in all spheres.  The 
veteran denied both auditory and visual hallucinations.  He 
described himself as very depressed and getting worse and 
worse.  The veteran stated he had crying spells everyday and 
was bothered by feelings of insecurity, inferiority, and 
guilt.  He stated he was always thinking about Vietnam.  The 
VA examiner entered a diagnosis of post-traumatic stress 
disorder.  

A July 1990 statement from a treating VA psychologist 
indicates that he had been treating the veteran since June 
1986.  He stated, "His current level of symptoms is 
extremely severe, and in my opinion, totally disabling."  
The psychologist noted that the veteran reported experiencing 
nightmares, flashbacks, uncontrolled rage attacks, periods of 
extreme anxiety and social isolation, and intense obsessions 
with traumatic material from the past.  He stated that the 
veteran was currently unable to work at all and had been 
advised that working would be too stressful at this time.  
The psychologist concluded, "In my opinion, [the veteran's 
post-traumatic stress disorder] is critically under-rated on 
any reasonable scale of rating."

In an August 1990 rating decision, the RO continued the 
50 percent evaluation for post-traumatic stress disorder.  
The veteran did not appeal that decision, and it became 
final.  Id.

On March 9, 1992, the veteran submitted VA treatment reports, 
dated January 1988 to March 1991, and other evidence to 
support a claim for an increased evaluation for post-
traumatic stress disorder.  A description of the evidence 
submitted follows.

A copy of the July 1990 VA psychiatric evaluation report, 
which was considered at the time of the August 1990 rating 
decision, was submitted.

A January 1988 VA treatment report shows that the veteran 
reported that he was feeling increasingly depressed and 
suicidal.  The diagnosis was post-traumatic stress disorder 
with depression.  The veteran was admitted to a VA facility 
at that time for hospitalization.  The hospitalization 
summary report shows that at the time of initial evaluation, 
the veteran was oriented times three, alert, coherent, and 
denying delusions or hallucinations.  The examiner stated 
that the veteran was obsessed about his Vietnam experience 
and could not engage in a conversation with the interviewer.  
The veteran was discharged two days later because of an 
argument with the staff over the use of substances that were 
strictly prohibited.  The veteran left the hospital against 
medical advice.

A November 1988 treatment report shows that the veteran 
reported his traumas and his children's problems.  The VA 
examiner noted that the veteran had had a suicide attempt in 
1985.  The veteran complained of insomnia, nightmares, 
increased startle response, flashbacks, intrusive thoughts, 
and temper problems.  The assessment was post-traumatic 
stress disorder, active symptoms.  A March 1989 VA treatment 
report shows that the veteran reported flashbacks, poor 
sleep, and poor appetite.  The VA psychologist stated that 
the veteran's mood was irritable and depressed.  The veteran 
denied homicidal or suicidal ideation.  The assessment was 
post-traumatic stress disorder, symptomatic with depressed 
mood.

An August 1989 VA treatment report shows that the VA 
psychologist had asked a VA psychiatrist to evaluate the 
veteran for medication purposes.  The VA psychiatrist noted 
that the veteran reported that he was obsessed with Vietnam.  
He stated that his co-workers had complained that he talked 
too much about Vietnam.  The veteran reported that he had 
become a monster since returning from Vietnam.  He described 
a fear of being alone and of severe nightmares.  He also 
reported flashbacks.  The veteran stated that he had had two 
suicide attempts since 1973.  He denied homicidal or suicidal 
ideations.  The VA psychiatrist stated that the veteran had 
post-traumatic stress disorder concomitant with probable 
significant personality disorder.  Another August 1989 VA 
treatment report shows that the veteran reported that his 
wife had returned home from the hospital.  The psychologist 
stated that the veteran was calm, coherent, and casually 
dressed.  The veteran denied homicidal and suicidal 
ideations.  The impression was that the veteran had a 
significant overall improvement with his wife returning back 
from the hospital.  

A November 1989 VA treatment report shows that the VA 
psychologist stated that the veteran was calm, well groomed, 
and cooperative.  The veteran denied homicidal and suicidal 
ideations.  A December 1989 VA treatment report shows that 
the veteran reported that he had been laid off from work and 
that his wife was in the psychiatric unit of a hospital with 
panic attacks.  A January 1990 VA treatment report shows that 
the veteran reported that he was under a lot of pressure.  He 
stated that his wife was in the hospital and that he did not 
have a job.  The psychologist noted that the veteran 
continued to complain of impulsivity and obsessive 
preoccupation with his problems.  The veteran denied 
homicidal and suicidal thoughts.  A March 1990 treatment 
report shows that the veteran reported that he had woken up 
at 3:00 am because he felt depressed.  He stated that he had 
found out that his wife was having an affair and that his 
wife left him.  A June 1990 treatment report shows that the 
veteran reported improved sleep and anxiety.  The 
psychologist stated that the veteran was well groomed, mildly 
anxious, calm, and cooperative.  He stated the veteran 
appeared to have an affective range and coherent speech.  The 
veteran denied homicidal and suicidal ideations.  The 
impression was some evidence of stabilization.  A July 1990 
VA treatment report shows that the veteran was well groomed, 
fairly calm, and cooperative.  The psychologist stated that 
his speech was logical and appropriate.  The veteran denied 
suicidal and homicidal ideations.  The impression was that 
the veteran continued to be under stress.  

An August 1990 treatment report shows that the veteran was 
unshaven, but noted that the veteran was fairly calm, 
appropriate, and coherent.  The psychologist stated that the 
veteran "vehemently" denied any suicidal or homicidal 
thoughts.  The psychologist stated that the veteran continued 
to tolerate stress well.  A September 1990 VA treatment 
report shows a finding that the veteran's post-traumatic 
stress disorder was severe and not improving.  A December 
1990 VA treatment report shows that the psychologist stated 
that the veteran experienced numerous stressors, such as his 
wife's illness, unemployment, and child problems.  The 
psychologist stated that the veteran was more symptomatic.

In an October 1991 letter from a VA psychologist, he stated 
that the veteran had been treated at the VA Medical Center 
for post-traumatic stress disorder since June 1986.  He 
stated that in the last four years, the veteran's attendance 
had been sporadic because of his attempts to remain employed 
as a painter.  He added that since January 1990, his 
attendance had been more regular because his condition had 
become so much worse that he had been unable to secure 
employment.  The VA psychologist stated that the veteran was 
suffering from an "extremely severe case" of post-traumatic 
stress disorder.  He stated, "His current level of symptoms 
is extremely severe, and in my opinion, totally disabling."  
He added that the veteran's symptoms of post-traumatic stress 
disorder were the most severe that he had ever seen.  A 
second October 1991 letter from the same VA psychologist 
reiterates what was said in the other letter.  

In a December 1991 letter, the superintendent of the Veterans 
Assistance Program stated that the veteran was an unstable 
person and prone to fits of rage and was under a lot of 
stress.  He added that the veteran needed a considerable 
amount of help both medically and financially.

The Board notes that the veteran has been granted a 
100 percent evaluation for post-traumatic stress disorder as 
of March 9, 1992-the date of his claim for an increased 
evaluation.  He asserts that the 100 percent evaluation 
should go back to at least 1986.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2001).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error, as provided in 38 C.F.R. § 3.105 of this 
part.  38 C.F.R. § 3.104(a) (2001).  

The earliest effective date for an increased evaluation is 
that on which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 
one year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. §§ 5110(a) and (b)(2); 
38 C.F.R. §§ 3.400(o)(1) and (2) (2001); see Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.155(a) (2001), the claimant or a representative of the 
claimant can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Under 38 
C.F.R. § 3.157(b) (2001), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits, which would include 
an informal claim for a total rating for compensation based 
upon individual unemployability, see Servello, 3 Vet. App. at 
199.  The date on the VA outpatient or hospital examination 
will be accepted as the date of claim.  38 C.F.R. § 3.157(b).

In 1991, the criteria for a 100 percent evaluation for post-
traumatic stress disorder were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1991).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an earlier 
effective date of October 28, 1991, and no earlier, for the 
100 percent evaluation for post-traumatic stress disorder.  
The reasons follow.

In this case the record shows that service connection for 
post-traumatic stress disorder was granted by means of a 
December 1986 rating decision and assigned a 30 percent 
evaluation.  As stated above, although the veteran filed a 
notice of disagreement as to the assignment of the 30 percent 
evaluation, he did not perfect an appeal following the 
issuance of a statement of the case.  Thus, the December 1986 
rating decision is final.  See 38 C.F.R. § 20.1103.  
Additionally, the April 1988 and the July 1988, which 
continued the 30 percent evaluation for post-traumatic stress 
disorder, the February 1989 rating decision, which granted a 
50 percent evaluation for post-traumatic stress disorder, and 
the August 1990 rating decision, which continued the 
50 percent evaluation, became final, as the veteran did not 
appeal those decisions within one year of the determinations.  
See id.  In sum, the effective date question in this appeal 
is governed by the laws and regulations governing the 
assignment of effective dates in an increased evaluation 
situation, and the effective date in this case cannot be 
prior to August 1990 based on the evidence that was reviewed 
at that time.  

As set out above, in claims for increased evaluations the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date.  
Otherwise, the date of receipt of the claim controls.  
38 C.F.R. § 3.400(o)(2).  Following the August 1990 rating 
decision, the veteran submitted a claim for an increased 
evaluation for post-traumatic stress disorder on March 9, 
1992.  He submitted VA treatment records, dated from January 
1988 to March 1991 and a letter from a VA psychologist, dated 
October 28, 1991.  Because the October 28, 1991, date is 
within one year of the veteran's claim for an increased 
evaluation and the VA psychologist asserted that the veteran 
was, in his mind, totally disabled at that time, the Board 
finds that the letter establishes a factually ascertainable 
date that an increase in the disability occurred.  See id.  
Accordingly, an effective date of October 28, 1991, the date 
that the letter was written, is granted for the 100 percent 
evaluation for post-traumatic stress disorder.

The Board must now consider whether an effective date earlier 
than October 28, 1991, for the grant of the 100 percent 
evaluation is warranted, and finds that the preponderance of 
the evidence is against such finding.  The reasons follow.

First, the Board is aware that the VA treatment reports, 
dated from January 1988 to March 1991, all constitute claims 
for an increased evaluation for post-traumatic stress 
disorder based upon 38 C.F.R. § 3.157(b).  However, it finds 
that the preponderance of the evidence is against a finding 
that the veteran was totally disabled prior to October 28, 
1991.  Specifically, the treatment records show that the 
veteran was working up until December 1989, at which time, he 
was laid off.  The veteran did not assert that he was unable 
to work (one of the criteria for a 100 percent evaluation); 
rather, he stated that he had been laid off.  He was clearly 
working prior to that time.  Additionally, the treatment 
records showed that the veteran consistently denied homicidal 
or suicidal ideations.  In August 1989, the VA psychologist 
stated that the veteran was calm, coherent, and casually 
dressed.  In November 1989, he was described as calm, well 
groomed, and cooperative.  In June 1990, the veteran was 
described as well groomed, mildly anxious, calm, and 
cooperative.  The VA psychologist stated that the veteran had 
an affective range and coherent speech.  He concluded that 
there was some stabilization as to the veteran's symptoms.  
In July 1990, the veteran was described as well groomed, 
fairly calm, and cooperative.  Similar findings were made in 
August 1990.  

The Board is aware that the veteran was hospitalized in 
January 1988 with suicidal thoughts and that the VA 
psychologist noted increased symptomatology in December 1990; 
however, there are two reasons that the Board does not find 
that such establishes that the veteran's service-connected 
post-traumatic stress disorder had increased in severity.  
First, the 50 percent evaluation assigned to post-traumatic 
stress disorder at that time is considered "adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1991).  
Additionally, the preponderance of the evidence did not 
establish that post-traumatic stress disorder had increased 
in symptomatology at those times.  In the October 1991 
letter, the VA psychologist stated, "His current level of 
symptoms is extremely severe, and in my opinion, totally 
disabling."  (Emphasis added.)  The VA psychologist 
distinguished that the current level of symptoms was totally 
disabling.  Although he also indicates that as of January 
1990, the veteran was "unable to secure employment," the 
preponderance of the evidence is against that finding for the 
reasons stated above.  Again, the veteran consistently denied 
homicidal and suicidal ideations.  It was clear that the 
veteran lost his job as a result of being laid off.  The 
Board finds that the October 28, 1991, letter from the VA 
psychologist establishes a factually ascertainable date that 
an increase in the veteran's symptomatology for post-
traumatic stress disorder occurred.  An effective date 
earlier than October 28, 1991, is not warranted.

The Board notes that in making the determination that the 
effective date warranted for the 100 percent evaluation as of 
October 28, 1991, it has reviewed all the evidence of record 
(not just evidence not previously considered) to determine 
the proper effective date.  See Hazan v. Gober, 10 Vet. App. 
511, 518 (1997); see also 38 U.S.C.A. 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

The Board is aware that there are various documents of record 
that have not been addressed in the decision.  The Board has 
considered them in adjudicating the veteran's claim for an 
earlier effective date for the grant of a 100 percent 
evaluation for post-traumatic stress disorder.  There is a 
July 1999 letter from a VA psychiatrist, wherein she states 
that the veteran had been "totally and permanently disabled 
since 1967."  As stated above, due to the final decisions in 
1986, 1988, and 1990, the effective date for the 100 percent 
evaluation cannot precede the 1990 date.  Additionally, the 
only way the veteran could obtain an effective date of 1967 
would be if he had submitted a claim within one year 
following his discharge from service.  The evidence clearly 
shows that his first claim was not submitted until almost 20 
years following his discharge from service.  

Accordingly, the Board finds that the evidence supports that 
grant of an earlier effective date of October 28, 1991, for 
the award of a 100 percent evaluation for post-traumatic 
stress disorder; however, it finds that the preponderance of 
the evidence is against an effective date earlier than 
October 28, 1991, for the reasons stated above, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (2001).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).

The regulation clarifies what the definition of acute and 
subacute peripheral neuropathy is, which is as follows: 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2 (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Peripheral neuropathy

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for peripheral neuropathy.  The 
veteran served in Vietnam from July 1966 to June 1967.  The 
Board notes that the service medical records are silent for 
any findings of peripheral neuropathy or any type of 
numbness.  In an October 1967 report of medical examination, 
it shows that clinical evaluation of the veteran's upper 
extremities is normal.  In a report of medical history 
completed by the veteran at that time, he did not report any 
numbness.  He denied any history of neuritis and paralysis.  
When the veteran filed his original claim for compensation in 
1986, he did not report any peripheral neuropathy in the 
upper extremities.  Although the veteran claimed Agent Orange 
exposure as a disability for which he was seeking benefits, 
it was related to deformities from which his children had 
suffered.  

The first time the veteran reports peripheral neuropathy is 
in his June 1996 claim for service connection for peripheral 
neuropathy, which is almost 30 years following the veteran's 
discharge from service.  A March 1996 private medical record 
shows that the veteran underwent an electromyography and 
nerve conduction studies, which received electrical evidence 
that was compatible with mild to moderate generalized 
peripheral neuropathy.  As stated above, for peripheral 
neuropathy to be associated with Agent Orange, it must have 
been manifested within weeks or months after exposure.  The 
veteran was exposed to Agent Orange, at the latest, in June 
1967, when he left Vietnam.  The first objective evidence of 
findings or a diagnosis of peripheral neuropathy is almost 30 
years later.  Thus, although peripheral neuropathy is one of 
the enumerated diseases listed in 38 C.F.R. § 3.309(e), the 
manifestations of the veteran's diagnosis of peripheral 
neuropathy are not those which are contemplated by the 
regulation.  No medical professional has attributed the 
diagnosis of peripheral neuropathy to the veteran's Agent 
Orange exposure in Vietnam.  

The Board is aware that in a July 1998 letter, a VA examiner 
stated that the veteran was exposed to Agent Orange "which 
has caused him peripheral neuropathy."  The Board finds that 
such statement from the VA examiner to be insufficient to 
warrant a grant of service connection for peripheral 
neuropathy as a result of Agent Orange exposure.  It is clear 
that the VA examiner based the statement on history provided 
by the veteran, and the statement can be no better than the 
facts alleged by the veteran and gives it little probative 
value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also 
Coghill v. Brown, 8 Vet. App. 342, 345-46 (1995).  The VA 
examiner did not substantiate the finding with any facts or 
evidence to boost the probative value of such statement.

The Board finds that a thorough review of the evidence of 
record provides no basis to grant service connection for 
peripheral neuropathy.  Again, the veteran had not brought 
forth evidence of manifestations of peripheral neuropathy 
within weeks or months of Agent Orange exposure, nor evidence 
of a nexus between service and the current diagnosis of 
generalized peripheral neuropathy.  Therefore, service 
connection cannot be granted for peripheral neuropathy, as 
the veteran has not brought forth competent evidence that 
such manifested close to the time the veteran left Vietnam, 
nor has he brought forth any competent evidence, based upon 
information other than that supplied by the veteran, of a 
nexus between the diagnosis of peripheral neuropathy and the 
veteran's service in Vietnam.  

Therefore, there is no basis to grant service connection for 
peripheral neuropathy as a result of Agent Orange exposure.  
Although the veteran has asserted he believes his current 
diagnosis of generalized peripheral neuropathy is related to 
Agent Orange exposure, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for peripheral neuropathy, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

2.  Brain tumor

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a meningioma of the brain.  
There is no competent evidence of a nexus between the finding 
of a meningioma of the brain and the veteran's service, to 
include Agent Orange exposure.  The first showing of such is 
August 1998-which is more than 30 years following the 
veteran's discharge from service.  Meningioma of the brain is 
not one of the enumerated diseases associated with Agent 
Orange exposure.  Additionally, without any competent 
evidence of a nexus between the diagnosis of meningioma of 
the brain and the veteran's service, there is no basis for a 
finding of service incurrence of the meningioma of the brain.  

Although the veteran has asserted he believes his current 
diagnosis of meningioma of the brain is related to Agent 
Orange exposure, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a brain tumor, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to an earlier effective date of October 28, 1991, 
for a 100 percent evaluation for post-traumatic stress 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to service connection for peripheral neuropathy 
as a result of Agent Orange exposure is denied.

Entitlement to service connection for a brain tumor as a 
result of Agent Orange exposure is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

